DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 11/30/21.  Claims 1-2, 5-6, 8-9, 11 were amended; claim 10 was cancelled; and claims 13-20 were previously withdrawn.  Claims 1-9, 11-20 are presently pending and claims 1-9, 11-12 are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 8 of Remarks, filed 11/30/21, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
4.	Applicant’s arguments, see page 8 of Remarks, filed 11/30/21, with respect to the objection to claim 6 have been fully considered and are persuasive.  The objection to claim 6 has been withdrawn.
5.	Applicant’s arguments, see pages 8-9 of Remarks, filed 11/30/21, with respect to the rejections of claims 1-12 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejections of claims 1-12 under 35 U.S.C. 112(a) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-9 and 11-12 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are made and presented in the following Office Action as necessitated by amendment in view of Hong (US Pub. 
6.	Applicant’s arguments, see page 9 of Remarks, filed 11/30/21, with respect to the rejections of claims 2-5 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 2-5 and 10 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 2-4 under 35 U.S.C. 112(b) are made and presented in the following Office Action as necessitated by amendment.

Drawings
7.	The drawings were received on 11/30/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
supplied to the chamber for a predetermined supply time, and then to drive the motor until the temperature detected by the sensor reaches a predetermined temperature” which renders the claim indefinite because it is unclear if the supply of generated steam is stopped upon completion of the predetermined supply time.  As currently worded, the supply of generated steam is seemingly supplied for a predetermined supply time, after which the supply of steam is stopped and the motor is driven.  However, upon review of the disclosure, the supply of generated steam does not stop after completion of the predetermined supply time, but rather continues until a detected temperature of the chamber reaches a predetermined temperature.  Clarification is required.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2008/0148493 to Hong et al. (hereafter “Hong”).
Regarding claim 1,
Hong discloses a clothes care apparatus comprising: 
a chamber (130) [Fig. 1; ¶0023]; 

a motor (inherent to operation of 141) configured to rotate the fan [Fig. 3-4; ¶0040]; 
a steam generator (152) configured to generate steam [Fig. 3-4; ¶0025]; 
a steam outlet (see annotated Fig. 4 below) provided in the lower part of the chamber; 
a steam injector (“steam nozzle”, see annotated Fig. 4 below) provided to supply the steam into the chamber through the steam outlet; 
a steam supply pipe (see annotated Fig. 4 below) to move the steam generated by the steam generator to the steam injector [Fig. 4-5; ¶0041]; and 
a controller (not shown) configured to control on-off states of the steam generator and the motor, configured to turn on the steam generator (S210) to supply the steam to the chamber, and configured to turn on the motor (S235) to disperse the steam by controlling the motor to cause the fan to move the air to the upper part of the chamber [e.g. see Fig. 10; ¶0048-¶0049].  

    PNG
    media_image1.png
    762
    623
    media_image1.png
    Greyscale

Hong: Figure 4 -- ANNOTATED
	Regarding claim 2,
Hong discloses the clothes care apparatus of claim 1, further comprising: 
a sensor (“temperature sensor”, not shown) configured to detect a temperature inside the chamber [¶0049], 

	Regarding claim 3,
Hong discloses the clothes care apparatus of claim 2, wherein the controller is configured to turn off the motor when the detected temperature reaches the predetermined temperature (S250) [Fig. 10; ¶0049].  
Regarding claim 8,
Hong discloses the clothes care apparatus of claim 1, wherein the controller is configured to turn on the motor for a predetermined dispersion time (S140) and to then turn off the steam generator (S170) and the motor (S150) for a predetermined stabilization time [Fig. 8; ¶0040-¶0041].  
Regarding claim 9,
Hong discloses the clothes care apparatus of claim 1, wherein the controller is configured to turn off the steam generator (S270) and the motor (S250) so that the dispersed steam adheres to the clothes [Fig. 10; ¶0049-¶0050].  

12.	Claims 1, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,815,961 to Estes et al. (hereafter “Estes”).
Regarding claim 1,
Estes discloses a clothes care apparatus comprising: 
a chamber (12) [Fig. 1; col. 3, lines 18-21]; 

a motor (inherent to operation of 62) configured to rotate the fan [Fig. 3; col. 4, lines 60-67]; 
a steam generator (44) configured to generate steam (at base 50); 
a steam outlet (at 14d) provided in the lower part of the chamber; 
a steam injector (58) provided to supply the steam into the chamber through the steam outlet; 
a steam supply pipe (52) to move the steam generated by the steam generator to the steam injector [Fig. 3; col. 4, lines 46-59]; and 
a controller configured to control on-off states of the steam generator and the motor, configured to turn on the steam generator to supply the steam to the chamber, and configured to turn on the motor to disperse the steam by controlling the motor to cause the fan to move the air to the upper part of the chamber [Fig. 8; col. 7, lines 28-41].  
Regarding claim 6,
Estes discloses a clothes care apparatus of claim 1, further comprising: 
an inputter (not shown, inherent) configured to receive information on a clothes care course from a user (i.e. user selects “preferred cycle” or “gentle dry cycle”), 
wherein the controller is configured to determine a supply time for the steam generator to supply the generated steam to the chamber, based on the information on the clothes care course (time span for injecting steam is adjusted when 
Regarding claim 7,
Estes discloses the clothes care apparatus of claim 6, wherein the information on the clothes care course comprises the type of the clothes to be accommodated in the chamber [col. 6, lines 14-19].  
Regarding claim 9,
Estes discloses the clothes care apparatus of claim 1, wherein the controller is configured to turn off the steam generator and the motor so that the dispersed steam adheres to the clothes (i.e. after 30 minutes both the steam generator and fan are turned off) [see Fig. 5; col. 5, lines 45-59].  

13.	Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0064531 to Moon et al. (hereafter “Moon”).
Regarding claim 1,
Moon discloses a clothes care apparatus comprising: 
a chamber (12) [Fig. 1; ¶0037]; 
a fan (32) coupled to the chamber and configured to move air to an upper part of the chamber; 
a motor (inherent to operation of 32) configured to rotate the fan [Fig. 2; ¶0044]; 
a steam generator (30) configured to generate steam [Fig. 2; ¶0046]; 
a steam outlet (at bottom of 12) provided in the lower part of the chamber [Fig. 1; ¶0047]; 

a steam supply pipe (36) to move the steam generated by the steam generator to the steam injector [Fig. 2; ¶0047]; and 
a controller (“control unit”, not shown) configured to control on-off states of the steam generator and the motor, configured to turn on the steam generator to supply the steam to the chamber, and configured to turn on the motor to disperse the steam by controlling the motor to cause the fan to move the air to the upper part of the chamber [¶0037, ¶0057].  
Regarding claim 11,
Moon discloses a clothes care apparatus of claim 1, further comprising:
a door (14) configured to open and close the chamber, 
wherein the steam outlet (at bottom of 12) is configured to be directed to a point where the door is in contact with an upper surface of the chamber (via 40) [see Fig. 1-2; ¶0047].  
Regarding claim 12,
Moon discloses a clothes care apparatus of claim 11, wherein the steam supplied to the chamber through the steam outlet is injected to be directed to an edge where the door is in contact with the upper surface of the chamber (via 40) [see Fig. 1-2; ¶0047].

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0148493 to Hong et al. (hereafter “Hong”) as applied to claim 2, and further in view of US Pub. 2017/0260681 to Gao et al. (hereafter “Gao”).
Regarding claim 4,
Hong discloses the clothes care apparatus of claim 2, but does not expressly teach that the controller is configured to turn off the steam generator when the detected temperature reaches the predetermined temperature.  However, it is well known in the art to provide a controller configured with a safety shut-off function to stop operation of the device if a detected temperature exceeds a maximum threshold temperature.  For example, Gao similarly discloses a garment steamer (1) comprising a sensor (30) configured to detected a temperature inside the chamber, wherein a controller (24) is configured to turn off a heater (14) and/or fan (19) when the detected temperature reaches a predetermined safety temperature [Fig. 3; ¶0020, ¶0062].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the controller configuration to turn off the steam generator when the detected temperature reaches the predetermined temperature, as taught by Gao, in order to predictably and beneficially prevent overheating in the event of a malfunction [Gao: ¶0062].   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0148493 to Hong et al. (hereafter “Hong”) as applied to claim 1, and further in view of US Pub. 2008/0148596 to Son et al. (hereafter “Son”).
Regarding claim 5,
Hong discloses the clothes care apparatus of claim 1, wherein the steam generator is configured to generate steam by heating water, but does not expressly teach a sensor configured to detect a temperature of the water, wherein the controller is configured to control the steam generator to heat the water until the detected temperature of the water reaches a predetermined temperature.  However it is well known in the art to utilize such a temperature sensor in a steam generator that is in communication with a controller for heating water to a preset temperature while avoiding overheating.  For example, Son similarly discloses a clothes care apparatus comprising a steam generator (200) that includes a temperature sensor (270), wherein a controller is configured to control the steam generator to heat the water (S15) until the detected temperature of the water reaches a predetermined temperature (S17, e.g. 100 degrees C) [Fig. 3, 7; ¶0040, ¶0085].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Hong to further include a sensor configured to detect a temperature of the water in the steam generator, and wherein the controller is configured to control the steam generator to heat the water until the detected temperature of the water reaches a predetermined temperature (e.g. 100 degrees C), as taught by Son, in order to predictably heat the water to produce steam while avoiding overheating and minimizing energy consumption [Son: ¶0066-¶0067].

Conclusion
17.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711